ORDER
PER CURIAM.
Movant pled guilty to selling a controlled substance and was sentenced to twenty years’ imprisonment. Movant appeals the denial of his Rule 24.035 motion without an evidentiary hearing. We affirm.
We find the motion court’s findings of fact are not clearly erroneous and no error of law *572appears. Rule 84.16(b)(2) and (5). Further, we find a written opinion would have no precedential value and affirm by written order. Rule 84.16(b). A memorandum has been issued to the parties for their use only.